COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JUAN ARELLANO,                                   §                No. 08-18-00097-CR

                        Appellant,                 §                   Appeal from the

  v.                                               §            Criminal District Court No. 1

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                         State.                    §                 (TC# 20150D05071)

                                               §
                                             ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until June 9, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 9, 2019.

        If the Appellant requests a fifth extension, this Court will find it necessary to send this case

 back to the trial court for a hearing as to why the Appellant’s brief has not been filed.

       IT IS SO ORDERED this 7th day of May, 2019.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.